United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF THE TREASURY,
OFFICE OF THE SECRETARY,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0079
Issued: July 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 20, 2015 appellant filed a timely appeal from a June 9, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on March 18, 2015.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its June 9, 2015 decision. The
Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On March 26, 2015 appellant, then a 54-year-old project manager, filed a traumatic injury
claim (Form CA-1) alleging a work-related injury to her wrists, knees, ankles, and back due to a
fall at 1:20 p.m. on Wednesday, March 18, 2015. Regarding the cause of the injury, she noted,
“Left diversity event at the main Treasury to return to office at 1750 Pennsylvania Avenue. Due
to construction, I walked from the street to the curb and tripped over the curb.”3
On the same Form CA-1, appellant’s immediate supervisor listed appellant’s official duty
station as 1750 Pennsylvania Avenue, Northwest, Washington, DC, and her regular work hours
as 8:30 a.m. to 5:00 p.m., Monday through Friday. The supervisor checked a box marked “No”
indicating that appellant was not in the performance of duty at the time of her claimed March 18,
2015 injury and added the comment, “Employee was walking from one GOT building to
another.”
Appellant submitted a March 18, 2015 report in which an attending nurse noted that she
reported falling on that date outside of the “Main Treasury building near the White
House/Treasury Gate on Pennsylvania Avenue.” The nurse diagnosed “acute pain with probable
injury to right ankle and wrist joints.”
X-ray testing of appellant’s knees, wrists, and lower back, obtained on March 30, 2015,
revealed mild degenerative changes, but no fractures or dislocations.
In an April 28, 2015 report, Dr. Loiy H. Mustafa, an attending Board-certified orthopedic
surgeon, noted that appellant reported falling while going up a curb on March 18, 2015 and he
diagnosed lumbar pain, right wrist pain probably due to sprain, right knee pain probably due to
flare up of osteoarthritis, and right ankle sprain particularly over the anterior talofibular ligament.
In an attending physician’s report (Form CA-20) dated April 3, 2015, Dr. Shauna
Reshard, an attending Board-certified internist, noted that appellant reported falling on
March 18, 2015 while stepping on a curb. She diagnosed knee, leg, ankle, and foot injury (ICD9 code 959.7), contusion of chest wall (922.1), and wrist sprain (842.0), and checked a box
marked “Yes” indicating that the diagnosed conditions were caused or aggravated by the
employment activity. Dr. Reshard added the notation, “[Appellant’s] underlying knee arthritis
was likely exacerbated/worsened by fall.” Appellant also submitted reports of periodic physical
therapy sessions.
On May 5, 2015 an OWCP claims examiner telephoned appellant and asked several
questions regarding her work situation and the event she attended on March 18, 2015. Appellant
noted that she lived in Palm Coast, Florida, and worked remotely from there for weeks at a time.
Depending on the needs of the employing establishment, she traveled to Washington, DC every
four to five weeks for meetings. Appellant indicated that attendance at the event on March 18,
2015, which she described as “geared towards women for empowerment,” was voluntary in
nature.4 She noted that the event did not pertain to any portion of her current duties and
3

Appellant stopped work on March 18, 2015 and returned to light-duty work in mid-April 2015 with restrictions
of no heavy lifting, prolonged standing, or repetitive bending.
4

Appellant indicated that, in her last position, she headed up diversity in the workplace and noted that she wanted
to attend the event on March 18, 2015 because the subject matter interested her.

2

responsibilities and responded in the affirmative when asked whether it was “more like [a for
your information]/informative seminar type event.”
On May 5, 2015 an OWCP claims examiner telephoned a human resources specialist for
the employing establishment and asked several questions regarding the event appellant attended
on March 18, 2015. The specialist indicated that the employing establishment did not “set up”
the event and that it only sponsored it to the extent that it sent notification to all of its employees
of the event date, time, and location. She noted that the event was voluntary in nature and that
“those who wanted could attend, [and] those who did n[o]t could continue to work.” The
specialist indicated that the event was only for personal enrichment and did not “really apply to
[appellant’s] duties or enhance/train her for work.” The specialist responded to the examiner’s
question, “It is noted that the event was not at the employee’s actual place of employment,
explain?” by explaining that the event was held in a separate Treasury building and that whoever
wanted to attend would have to walk to the main building for the event and return afterwards.
Again, she explained that it was only a voluntary event for those desiring to attend.
The claims examiner and the human resources specialist spoke again by telephone on
May 6, 2015 at which time the specialist advised that appellant was not on travel-duty status
when she worked in Washington, DC. The specialist reported that appellant would work in
Washington, DC, for approximately six weeks at a time and then would telework from Palm
Coast, Florida, for four weeks at a time.
In a May 7, 2015 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim. It noted that a conference had been held with appellant
on May 5, 2015, but advised her that, if she had “need[ed] to provide additional information,”
she should preview the following questions:
“1. State where you were and what you were doing at the time your injury
occurred. Provide a detailed description as to how your injury occurred. (For
example, if you fell, state how far you fell, how you landed, etc. If lifting was the
cause of the injury, describe the object handled, its weight, what you did with it,
etc.)
“2. The evidence indicates that you were injured off the premises of your
employing agency; therefore, please respond to the following so that it can be
determined if you were in the performance of duty when injured:
“3. Were you on agency premises and performing regularly assigned duties when
the injury occurred? If you were not performing assigned duties, please explain
exactly what you were doing when the injury occurred.”
Appellant submitted additional medical reports and reports of physical therapy sessions.
In a May 8, 2015 report, Dr. Shawna Reshard, an attending Board-certified internist, listed the
date of injury as March 18, 2015 and diagnosed right ankle sprain, right wrist sprain, and right
knee pain. Appellant did not respond to the questions posed in the May 7, 2015 development
letter.
By decision dated June 9, 2015, OWCP denied appellant’s claim for a March 18, 2015
work injury. It found that she had established that a medical condition was diagnosed in
3

connection with a March 18, 2015 incident, but that she had not established that the injury
occurred in the performance of duty on that date. OWCP noted that appellant’s case was denied
because the evidence of record was insufficient to establish that the injury and/or medical
condition arose during the course of her employment and within the scope of compensable work
factors. It noted that, per her statement and the employing establishment’s statement, the
March 18, 2015 “diversity event” was not within the compensable work factors of her position
and was of a voluntary nature to attend. OWCP indicated that appellant’s attendance at the event
did not arise out of her position or employment as a project manager and noted that the event was
“not sponsored by the agency.”
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.5 In order to
be covered, an injury must occur at a time when the employee may reasonably be said to be
engaged in her master’s business, at a place when she may reasonably be expected to be in
connection with her employment, and while she was reasonably fulfilling the duties of her
employment or engaged in doing something incidental thereto.6 For an employee with fixed
hours and a fixed workplace, an injury that occurs on the employing establishment premises
when the employee is going to or from work, before or after working hours, or at lunch time is
compensable.7
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.8 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, “arising out of and in the
course of employment.”9 “Arising out of the employment” tests the causal connection between
the employment and the injury; “arising in the course of employment” relates to the time, place,
and work activity involved.10 For the purposes of determining entitlement to compensation
under FECA, “arising in the course of employment,” i.e., performance of duty, must be
established before “arising out of the employment,” i.e., causal relationship, can be addressed.11
OWCP’s FECA procedure manual provides that injuries arising on the premises of an
employing establishment may be accepted if the employee was performing assigned duties, or
was engaged in activity reasonably incidental to the employment, such as: (a) personal acts for

5

Supra note 1 at § 8102(a) (2000).

6

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006)

7

Id. See also Denise A. Curry, 51 ECAB 158, 160 (1999); Narbik A. Karamian, 40 ECAB 617, 618-19 (1989).

8

Supra note 1 at § 8102(a).

9

See Bernard D. Blum, 1 ECAB 1 (1947).

10

See Eugene G. Chin, 39 ECAB 598, 601-02 (1988); Clayton Varner, 37 ECAB 248, 250 (1985).

11

Kenneth B. Wright, 44 ECAB 176, 181 (1992).

4

the employee’s comfort, convenience, and relaxation; (b) eating meals and snacks on the
premises; or (c) taking authorized coffee breaks.12
The premises of the employer, as the term is used in workers’ compensation law, is not
necessarily coterminous with the property owned by the employer; it may be broader or narrower
and dependent more on the relationship of the property to the employment than on the status or
extent of the legal title. The term premises as it is generally used in workers’ compensation law
are not synonymous with property. The former does not depend on ownership, nor is it
necessarily coextensive with the latter. In some cases premises may include all the property
owned by the employer; in other cases, even though the employer does not have ownership and
control of the place where the injury occurred, the place is nevertheless considered part of the
premises.13
Underlying the proximity exception to the premises rule is the principle that course of
employment should extend to an injury that occurred at a point where the employee was within
the range of dangers associated with the employment.14 The most common ground of extensions
is that the off-premises point, at which the injury occurred, lies on the only route, or at least on
the normal route, which employees must traverse to reach the employing establishment, and that
the special hazards of that route become the hazards of employment.15 The Board has held that
off-premises injuries are generally not compensable where an employee has fixed hours and a
fixed place of work.
With regard to social or recreational activities, the Board has held that such activities
arise in the course of employment when: (1) they occur on the premises during a lunch or
recreational period as a regular incident of the employment; or (2) the employing establishment, by
expressly or impliedly requiring participation, or by making the activity part of the service of the
employee, brings the activity within the orbit of employment; or (3) the employing establishment
derives substantial direct benefit from the activity beyond the intangible value of improvement in
employee health and morale that is common to all kinds of recreation and social life.”16
ANALYSIS
The Board finds that the record lacks development sufficient to properly determine
whether appellant was in the performance of duty at the time of her fall on March 18, 2015.17
On March 26, 2015 appellant filed a traumatic injury claim alleging a work-related injury due to
a fall at 1:20 p.m. on March 18, 2015. An employing establishment official noted that the event at
issue was voluntary in nature, rather than mandatory, and indicated that “those who wanted could
12

T.L., Docket No. 07-1692 (issued June 2, 2008); see also A. Larson, The Law of Workers’ Compensation
§ 21.21(a).
13

Denise A. Curry, supra note 7.

14

See B.H., Docket No. 14-0829 (issued July 8, 2015); Linda D. Williams, 52 ECAB 300 (2001); Michael K.
Gallagher, 48 ECAB 610 (1997).
15

Id.

17

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5
(January 2013).

5

attend, [and] those who did n[o]t could continue to work.” Appellant acknowledged that it did
not pertain to any portion of her current duties or responsibilities and that it was more of an
informational seminar-type event. The Board finds that the record is insufficient to clearly
understand the nature and purpose of the department’s sponsorship and all instructions or
policies relating to attendance of the March 18, 2015 event. The evidence further fails to
definitively establish whether appellant was in the performance of duty at the time as it is
unknown whether she was on her unpaid lunch period, on official time, on administrative leave,
or whether some other form of leave was required.18
The record is also insufficient to determine the exact location of appellant’s fall so as to
allow the Board to determine whether her injury occurred on the employing establishment’s
premises or whether any exceptions to the premises doctrine might exist in this case. Appellant
indicated that she left the “diversity event” geared towards “Women’s Empowerment” at the
Main Treasury building. Upon returning, on foot, to her duty station at 1750 Pennsylvania
Avenue, she noted that she tripped while stepping from the street onto a curb and fell to the
ground. The evidence of record, however, does not establish the exact location of the incident
beyond appellant’s description on her claim form and a notation that the injury occurred near the
gate between the Treasury building and the White House. Neither party provided definitive
evidence regarding the exact location of her fall on March 18, 2015 or evidence regarding
ownership of the property where she fell.19 The record also does not contain any policy of the
employing establishment, if one exists, for travel between the two Treasury Department
buildings on Pennsylvania Avenue.20
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence to see that justice is done.21
Accordingly, the June 9, 2015 decision will be set aside and the case will be remanded for
further development of the record and, after such further development, to issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

18

See supra notes 6 to 18.

19

Supra note 14.

20

M.R., Docket No. 07-596 (issued June 8, 2007).

21

M.M., Docket No. 07-1842 (issued November 20, 2007); Horace L. Fuller, 53 ECAB 775, 777 (2002);
James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell, 34 ECAB 1223 (1983).

6

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2015 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this decision of the Board.
Issued: July 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

